DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2021 has been considered by the examiner.

Status of the Claims
The claims filed 02/05/2021 are under consideration.
Claims 1-11 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Interpretation
Claim 1 recites a microgel composition comprising 7.5% (w/v) to 20% (w/v) of collagen and 1% (w/v) to 5% (w/v) of hyaluronic acid. 
Since the solvent is not specified, water is assumed to be the solvent. Density for water is assumed to be 1 g/ml.
Percent by volume (w/v%) is (weight of solute in grams / volume of solution) x 100%.
Unit for percent by volume is g/100ml = %(w/v).

For conversion of (w/v%) to (w/w%):
Percent by mass (w/w%) is (weight of solute / weight of solution) x 100%
Weight of solution = weight of solute + weight of solution = total weight.
Weight of solution = weight of collagen (g) + weight of hyaluronic acid (g) + weight of water (g). 
Unit for percent by mass is %. 
For the claimed ranges:
7.5%w/v collagen = 7.5g collagen / 100 mL water.
20%w/v collagen = 20g collagen / 100 mL water.
1%w/v hyaluronic acid = 1g hyaluronic acid / 100 mL water.
5%w/v hyaluronic acid = 5g hyaluronic acid / 100 mL water.

Mass of solution = 7.5-20 g collagen + 1-5g hyaluronic acid + 100 g water.
(Minimum) total mass of solution = 7.5g collagen + 1g hyaluronic acid + 100g water = 108.5g total. 
(Maximum) total mass of solution = 20g collagen + 5g hyaluronic acid + 100g water = 125g total.

Solve for range of collagen:
7.5/125 x 100% = 6%(w/w) collagen.
20/108.5 x 100% = 18%(w/w) collagen.

Solve for range of hyaluronic acid:
1/125 x 100% = 0.8%(w/w) hyaluronic acid.
5/108.5 x 100% = 4.6%(w/w) hyaluronic acid.

Accordingly, the claimed invention reads on microgels comprising 6-18%(w/w) collagen and 0.8-4.6%(w/w) hyaluronic acid.

Microgel is a micro-sized hydrogel (specification, e.g., 0002).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 includes the limitation of wherein the composition contains no additional crosslinking agent. 
To the extent that this limitation implies claim 1 contains a chemical crosslinking agent:  Claim 1 does not establish the composition comprising a chemical crosslinking agent, therefore there is a lack of antecedent basis for an additional chemical crosslinking agent as recited in claim 6. 
It is not clear if the limitation of claim 6 was intended to exclude microgel compositions comprising a chemical crosslinking agent, or if the limitation of claim 6 was intended to exclude more than one chemical crosslinking agent. 
Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock, US 20150064147 A1.
Pollock teaches a composition comprising a hydrogel, the hydrogel comprising hyaluronic acid and collagen, wherein the hydrogel is particulated through a 100-micron pore sized mesh (Pollack, e.g., 0142).
Pollock teaches the hydrogel comprises hyaluronic acid in an amount ranging from about 0.005% to about 20%, about 0.1% to about 5% or about 0.2% to about 2.5% of the total weight, and collagen in an amount ranging from about 0.01% to about 10%, about 0.03% to about 2%, or about 0.05% to about 1.2% of the total weight of a hydrogel or a hydrogel composition (Pollock, e.g., 0051).
Pollock does not expressly teach a microgel.
However, Pollock teaches the hydrogel may be particulated to a desired particle size, e.g., 10 microns to about 100 microns (Pollock, e.g., 0062 and 0140).
Since Pollock teaches a micron sized hydrogel comprising hyaluronic acid and collagen, Pollock teaches a microgel composition comprising collagen and hyaluronic acid as claimed. The claimed amounts overlap with the amounts suggested in Pollock.
Pollock does not expressly teach 7.5% (w/v) to 20% (w/v) of collagen and 1% (w/v) to 5% (w/v) of hyaluronic acid. 
However, Pollock teaches ranges which appear to overlap with the claimed range. See Pollock, e.g., 0051. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a micron sized hydrogel comprising hyaluronic acid and collagen as understood from Pollock by varying the concentration of hyaluronic acid and collagen within the ranges suggested by Pollock to arrive at the presently claimed microgel composition with a reasonable expectation of success. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Applicable to claim 2: Pollock teaches particulating the hydrogel through a mesh having a size ranging from 10 micron to 100 microns which suggests a particle range of from 10 to 100 microns. The claimed range overlaps with the particle size range suggested in Pollock.
Applicable to claim 3: Pollock teaches the composition having a pH of from about 7 to about 8 (Pollock, e.g., 0066). This range is entirely within the claimed range. 
Applicable to claim 4: Pollock does not expressly characterize the zeta-potential. The zeta potential is a property of the material. Since Pollock teaches a microgel composition comprising collagen and hyaluronic acid as claimed, wherein the microgel comprises amounts of collagen and hyaluronic acid which overlap with the claimed ranges, it is assumed the microgel of Pollock will exhibit properties similar to those reported by Applicant. Consequently, the zeta potential of Pollock’s composition is expected to be similar to that recited in claim 4 if tested in the same way. Recognition of latent properties of a prior art composition does not render nonobvious an otherwise known invention. See MPEP 2145, II. In this instance, Pollock’s composition is assumed to have a similar zeta potential as claimed due to the structural similarity of the micron sized hydrogel since they are based on the same polymers in similar amounts. The present specification shows this property for microgel compositions comprising collagen and hyaluronic acid (Fig. 11) which are the same as the micron hydrogel particles of Pollock. 
Applicable to claim 5: Pollock teaches the composition comprising cells (Pollock, e.g., 0027). 
Applicable to claim 6: Pollock teaches the composition may comprise a crosslinking component which covalently connects hyaluronic acid to collagen (Pollock, e.g., 0093). Pollock teaches the hyaluronic acid and collagen may be crosslinked through an ester or an amide bond (Pollock, e.g., claim 20). Pollock teaches the crosslinking component may be ester or bond formation of functional groups on the polymer, i.e., does not contain a chemical crosslinking agent (Pollock, e.g., 0092). 
Applicable to claims 7 and 9: Pollock suggests the hydrogel useful to construct a scaffold (Pollock, e.g., 0002). Pollock teaches the composition used for tissue replacement, i.e., a scaffold (Pollock, e.g., 0171-0173). Since the composition has a volume, i.e., is three-dimensional, this meets the limitation of a three-dimensional scaffold in claim 7.
Accordingly, the subject matter of claims 1-7 and 9 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock, US 20150064147 A1 in view of Callegaro, US 20040044416 A1.
The teachings of Pollock enumerated above apply here. 
Pollock teaches a composition comprising micron sized hydrogel particles (microgel composition) comprising collagen and hyaluronic acid each in amounts overlapping with the claimed invention. 
Pollock teaches the composition useful as a scaffold, e.g., injectable tissue replacement composition having a defined volume, i.e., three-dimensional. Pollock does not expressly teach the forms in claim 8. 
Pollock teaches the composition enhances survival of cells (Pollock, e.g., 0020) compared to hyaluronic acid alone (Pollock, e.g., 0022).
Callegaro teaches three-dimensional scaffolds containing biomaterials, e.g., nonwoven fabric (Callegaro, e.g., 0043), comprising hyaluronic acid (Callegaro, e.g., claim 1) and natural polymers, e.g., collagen and glycosaminoglycans (Callegaro, e.g., claim 4). Callegaro exemplifies non-woven fabrics based on hyaluronic acid alone (Callegaro, e.g., 0079), and is concerned with solving problems associated with cell viability (Callegaro, e.g., example 2, 0080-0084). Callegaro suggests the hyaluronic acid containing three-dimensional scaffolding further comprising collagen (Callegaro, e.g., claim 4). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine a three-dimensional scaffold in the form of a nonwoven fabric as suggested by Callegaro and micron sized hydrogel particles comprising collagen and hyaluronic acid in amounts overlapping with the claimed invention as understood from Pollock to arrive at a three-dimensional scaffold as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to modify a three-dimensional scaffold with micron sized hydrogel particles comprising collagen and hyaluronic acid in amounts overlapping with the claimed invention as understood from Pollock because Pollock suggests the material enhances survival of cells compared to cell containing grafts comprising only hyaluronic acid. Since Callegaro expresses a desire for improving cell viability on the three-dimensional scaffolds, one skilled in the art would have considered Pollock’s micron sized hydrogel composition to improve cell viability with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since Callegaro teaches the hyaluronic acid cell material may further comprise collagen. 
 Accordingly, the subject matter of claims 1-3, 5-9 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock, US 20150064147 A1 in view of Medina, US 20200179287 A1.
The teachings of Pollock enumerated above apply here. 
Pollock teaches a composition comprising micron sized hydrogel particles (microgel composition) comprising collagen and hyaluronic acid each in amounts overlapping with the claimed invention. 
This rejection is made in the event it can be shown by side-by-side comparison that the micron sized hydrogel particle containing compositions of Pollock do not exhibit a zeta potential similar to that claimed.
Pollock does not expressly teach the composition has a zeta potential of -50 to -30 mV.
Medina teaches microgel compositions comprising microparticle gels, i.e., microgels (Medina, e.g., 0137). Like Pollock, Medina teaches microgels comprising hyaluronic acid (Medina, e.g., 0010 and 0051) and a cationic polypeptide, e.g., collagen (Medina, e.g., 0054). Medina teaches the gel particles having a negative zeta potential, a zeta potential of about -50mV, or -40mV or -30mV (Medina, e.g., 0098). Medina teaches gel particles having a zeta potential of -35 mV, wherein the zeta potential is a related to the ratio of negative charge to positive charge (Medina, e.g., 0171). Medina found that particles containing a negative charge excess result in gel particles of uniform size and improved stability relative to particles containing a positive charge excess (Median, e.g., 0098). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the zeta potential for Pollock’s micron sized hydrogel containing composition using the teachings of Medina with a reasonable expectation of success. The skilled artisan would have been motivated to configure the particles with a zeta potential in the range of from -50 to -30mV, e.g., -35mV since Medina suggests microgel particles exhibiting a zeta potential in this range show more uniform size and improved stability. The skilled artisan would have had a reasonable expectation of success since Medina suggests the surface charge may be configured by optimizing the negative to positive charge ratio of the component polymers. 
Accordingly, the subject matter of claims 1-7 and 9 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock, US 20150064147 A1 in view of Gennari, US 20160114003 A1, Koritala, US 20080102114 A1.  
Pollock teaches a method for preparing micron sized hydrogel particles and compositions thereof, comprising reacting collagen with hyaluronic acid, breaking the hydrogel, e.g., particulated through a 100 micron mesh, and dialyzing the particle suspension (Pollock, e.g., 0142). 
Pollock teaches the hydrogel comprises hyaluronic acid in an amount ranging from about 0.005% to about 20%, about 0.1% to about 5% or about 0.2% to about 2.5% of the total weight, and collagen in an amount ranging from about 0.01% to about 10%, about 0.03% to about 2%, or about 0.05% to about 1.2% of the total weight of a hydrogel or a hydrogel composition (Pollock, e.g., 0051).
Pollock does not expressly teach 7.5% (w/v) to 20% (w/v) of collagen and 1% (w/v) to 5% (w/v) of hyaluronic acid. 
However, Pollock teaches ranges which appear to overlap with the claimed range. See Pollock, e.g., 0051. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a micron sized hydrogel comprising hyaluronic acid and collagen as understood from Pollock by varying the concentration of hyaluronic acid and collagen within the ranges suggested by Pollock to arrive at the presently claimed microgel composition with a reasonable expectation of success. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Pollock does not expressly teach forming an electrostatic collagen-hyaluronic acid complex.
Gennari teaches preparation methods for similar hydrogels comprising forming an electrostatic collgen-hyaluronic acid complex (Gennari, e.g., 0059). This results in the formation of a network which does not require any chemical aids to produce a hydrogel based on collagen and hyaluronic acid (Gennari, e.g., 0059). This simplifies the production since crosslinking agents are not required (Gennari, e.g., 0060). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a micron sized hydrogel comprising hyaluronic acid and collagen as understood from Pollock by forming an electrostatic collagen-hyaluronic acid complex as suggested in Gennari with a reasonable expectation of success. Forming an electrostatic complex was a known technique for preparing hydrogels based on collagen and hyaluronic acid. This may be viewed as a simple substitution of one known hydrogel forming technique for another to achieve predictable results. The skilled artisan would have been motivated to form an electrostatic collagen-hyaluronic acid complex since this simplifies formation of the hydrogel. The skilled artisan would have had a reasonable expectation of success since Gennari’s hydrogels have the same composition as those of Pollock. 
The combined teachings of Pollock and Gennari do not expressly teach subjecting the dispersion of microgel (particles) to natural sedimentation.
Pollock teaches the gel may be cultured for 18 hrs (Pollock, e.g., 0146). Pollock teaches the gel may be dialyzed for 48 hours (Pollock, e.g., Pollock, e.g., 0142).
Koritala teaches microparticle hydrogels (Koritala, e.g., 0095). Koritala teaches isolating microspheres by performing a step of sedimentation and decanting after a period of time ranging from 1 hour to overnight (Koritala, e.g., 0175-0176). The time frame suggested in Koritala overlaps with the time frame in Koritala. As no particular temperature is reported, one skilled in the art would assume room temperature, i.e., 25-27oC.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method for preparing micron sized hydrogel particles comprising collagen and hyaluronic acid as understood from Pollock and Gennari by isolating the particles after sedimentation over a desired time frame as suggested in Koritala with a reasonable expectation of success. Since Koritala teaches sedimentation and decantation for isolating microparticle hydrogels, the skilled artisan would have had a reasonable expectation of successfully applying Koritala’s technique to collect the micron sized hydrogel particles obtained in the method of Pollock and Gennari to achieve predictable results. The skilled artisan would have had a reasonable expectation of success since Pollock suggests the particles may be dialyzed over a time frame of 48 hours. 
Accordingly, the subject matter of claims 10-11 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615